___________

                                           No. 96-1164
                                           ___________

Jean A. Apanda,                                *
                                               *
               Appellant,                      *
                                               *   Appeal from the United States
     v.                                        *   District Court for the
                                               *   District of Nebraska.
Iowa Beef Processors, Inc.,                    *
                                               *         [UNPUBLISHED]
               Appellee.                       *


                                           ___________

                         Submitted:        December 27, 1996

                                Filed:     January 2, 1997
                                           ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Jean A. Apanda appeals from the district court's1 order granting
judgment      as   a   matter   of   law    following    a   bench    trial   to   Iowa   Beef
Processors, Inc. (IBP), in this employment discrimination action.                           We
affirm.


     In June 1993, after exhausting his administrative remedies and with
the assistance of appointed counsel, Apanda, a black male American citizen
originally from Zaire, filed an amended complaint, claiming that IBP
discriminated against him on the basis of his race and national origin in
violation of 42 U.S.C. § 2000e-2 and the Nebraska Fair Employment Practice
Act, Neb. Rev. Stat. §§ 48-1101 to -1126 (1993).                     Apanda, who worked at
IBP's meat processing plant, alleged that on November 7, 1990, substitute
foreman Bob




          1
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska.
Cherkas twice showed him improperly trimmed products, threatened him with
termination, and later told him to go home.   After determining that Apanda
had voluntarily left the job, the personnel manager terminated him.   Apanda
alleged that Americans who are not black were treated differently than him
in similar situations.


     In February 1995 Apanda moved to amend his complaint to add a claim
under 42 U.S.C. § 1981 and request a jury trial.   Concluding the amendment
was untimely and would unfairly prejudice IBP, the magistrate judge2 denied
the motion.


     After a two-day bench trial, the district court issued a thirteen-
page decision granting judgment as a matter of law under Federal Rule of
Civil Procedure 52(c) to IBP.    The district court concluded that Apanda
failed to show, by a preponderance of evidence, any inference of unlawful
discrimination, and granted judgment to IBP on both the Title VII and
Nebraska state law claims.


     On appeal Apanda raises four general arguments: (1) the district
judge was biased against him and required he give only "yes or no" answers;
(2) the district court should have weighed the evidence differently and
considered that witnesses had lied at trial; (3) his appointed counsel was
ineffective; and (4) he should have had a jury trial.       Apanda has not
supplied a transcript on appeal.


     Absent a trial transcript, we cannot review Apanda's arguments that
the district court was biased, erred in requiring Apanda to answer only yes
or no, and failed to properly weigh the evidence in light of the lack of
some witnesses' credibility.    See Schmid v. United Bhd. of Carpenters &
Joiners of Am., 827 F.2d 384, 386 (8th




          2
          The Honorable Kathleen Ann Jaudzemis,            United     States
Magistrate Judge for the District of Nebraska.

                                   -2-
Cir. 1987) (per curiam) (claim of judicial bias and verdict against weight
of evidence not preserved for review without transcript), cert. denied, 484
U.S. 1071 (1988); see also Davis v. Arkansas Dep't of Human Servs., 862
F.2d 173, 175 (8th Cir. 1988) (court of appeals will not reverse simply
because it would weigh evidence differently).


     Apanda's claim that his appointed counsel was ineffective fails
because   there   is    no   statutory   or   constitutional   right   to   effective
assistance of counsel in a civil case.           See Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988).        Finally, we find no error in the denial of a
jury trial.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-